Uding fwd/back citationDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/27/2022 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 7, 14, 15, 21, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 9,562,554 to Vidal.
Vidal ‘554 teaches limitations for a “fastener assembly” – as shown and described, “comprising: a fastener, comprising a head” – 44 as shown in Fig 8, “ a first portion of a shaft which extends from the head and the first portion of the shaft defines threads” – as shown in Fig 8, “a second portion of the shaft contacts at least one tine of the e-nut and pushes the at least one tine” – inherent to geometry of the prior art arrangement as shown including a comparison of Fig’s 7 and 8, “and with continued rotation of the first portion of the shaft, the e-nut moves on the threads of the first portion of the shaft toward the head of the fastener” – inherent to geometry of the prior art arrangement as shown , “and the e-nut has multiple wall surfaces connected together” – 52,52 and/or 50,50 and/or 54,54 anticipate the broad limitation, “wherein: the multiple wall surfaces extend about and surround an opening of the e-nut“– as shown wherein consistent with its plain meaning and use, the term ‘surround’ does not necessarily require a continuous and uninterrupted geometry, “the multiple wall surfaces are configured to align with internal wall surfaces of an insert with the multiple wall surfaces of the e-nut positioned within the insert One of ordinary skill in the art would recognize that much like the presently-disclosed invention, the explicitly-shown configuration of the prior art walls structure is inherently capable to align with an insert having suitable size and geometry where it is noted a suitable ‘insert’ is not required as part of the claimed invention
As regards claim 2, reference teaches further limitation of “the first portion of the shaft of the fastener is connected to a head” – as shown wherein ‘connected to’ is broad and doesn’t exclude intermediate structure as part of the connection. 
As regards claim 3, reference teaches further limitation of “the head defines an opening for receiving an insertion of a tool” – cross section of Fig 8 illustrates a recess or ‘opening’ as claimed wherein one of ordinary skill in the art would recognize its inherent capability to receive insertion of an appropriately dimensioned tool due to the opening being open to the exterior.
As regards claim 4, reference teaches further limitation of “a diameter of the second portion of the shaft of the fastener has a dimension less than a diameter defined by threads of the e-nut” – as shown.
As regards claim 6, reference teaches further limitation of “the second portion of the shaft of the fastener has a circular cross section positioned abutting the first portion of the shaft and a circular cross section abutting the third portion of the shaft” – one of ordinary skill in the art would recognize the cross section is inherently circular due to it the fastener representing a generally conventional rotational thread functionality. 
As regards claim 7, reference teaches further limitation of “a diameter of the circular cross section of the second portion abutting the first portion of the shaft is greater in dimension than a dimension of a diameter of a second circular cross section positioned abutting the third portion of the shaft” – as shown.
As regards claim 14, reference teaches further limitation of “wherein with rotation of the threads of the first portion of the shaft relative to the threads of the e-nut results in the planar curved surface of the second portion of the shaft contacting all tines of the e-nut at an end portion of the tines” – One of ordinary skill in the art would recognize as inherent functionality of the prior art geometry. 
As regards claim 15, reference teaches further limitation of “wherein the planar curved surface of the truncated conical shape of the second portion of the shaft contacts all of the tines and pushes all of the tines of the e-nut away from a central axis of the fastener” – One of ordinary skill in the art would recognize as inherent functionality of the prior art geometry. 
As regards claim 21, reference teaches further limitation of “each of all of the tines includes a securement flange” – as shown at 68,70. 
As regards claim 22, reference teaches further limitation of “all of the tines are positioned about the central axis of the fastener with the fastener positioned within the e-nut” – as shown. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 11, 12, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 9,562,554 to Vidal.
As regards claim 8, although Vidal ‘554 teaches a distal end of the third cylindrical portion comprises a distal portion with slope sides which aid in spreading the tines to their opened position, the reference doesn’t fully teach “the third portion of the shaft of the fastener comprises a distal end portion which comprises a beveled portion extending about the third portion”.  It would however have been an obvious design choice or engineering expedient to provide ‘beveled’ portion in place of the rounded sides as equivalent shape not otherwise affecting function of the arrangement wherein both shapes are well known in the art for performing the same function. 
As regards claim 11, although Vidal ‘554 teaches a distal end of the third cylindrical portion comprises a distal portion with slope sides, and a tangent to the end surface being transverse to the axis of the fastener, the reference doesn’t fully teach “the distal end portion of the third portion of the shaft of the fastener defines a planar surface which extends transverse to a central axis of the shaft”.  It would however have been an obvious design choice or engineering expedient to provide the third portion with bevel sides and a planar distal end surface transverse to the fastener axis in place of the rounded end surface as equivalent shape approximating the round shape but more amenable to certain manufacturing for example and not otherwise affecting function of the arrangement wherein both shapes are well known in the art for performing the same function.
As regards claim 12 and 24, although Vidal ‘554 teaches a distal end of the third cylindrical portion comprises a distal portion with slope sides, and a tangent to the end surface being transverse to the axis of the fastener, the reference doesn’t fully teach “a distal end of the third portion of the shaft of the fastener comprises a planar surface”.  It would however have been an obvious design choice or engineering expedient to provide the third portion with bevel sides and a planar distal end surface in place of the rounded end surface as equivalent shape approximating the round shape but more amenable to certain manufacturing for example and not otherwise affecting function of the arrangement wherein both shapes are well known in the art for performing the same function.

Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  Argument regarding capability of the threaded engagement between fastener and nut to move the head of the fastener toward the nut is not different from inherent capability of the prior art.  Argument that the prior art is shown in use clamping additional element(s) between the fastener head and the nut is not persuasive wherein the claim is not so specific as to require not having those elements in between.  Regardless, one of ordinary skill in the art would recognize inherent capability for the broadly-recited function if used without those additional elements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pat. No. 5,803,689 discloses similar geometry and functional aspects as the present invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055. The examiner can normally be reached M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677